Name: 2012/117/EU: Commission Implementing Decision of 23Ã February 2012 establishing a list of key decision points to evaluate the implementation of the Galileo programme with regard to the ground-based centres and stations to be created as part of the programme development and deployment
 Type: Decision_IMPL
 Subject Matter: organisation of transport;  research and intellectual property;  European construction;  communications
 Date Published: 2012-02-24

 24.2.2012 EN Official Journal of the European Union L 52/28 COMMISSION IMPLEMENTING DECISION of 23 February 2012 establishing a list of key decision points to evaluate the implementation of the Galileo programme with regard to the ground-based centres and stations to be created as part of the programme development and deployment (2012/117/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 683/2008 of the European Parliament and of the Council of 9 July 2008 on the further implementation of the European satellite navigation programmes (EGNOS and Galileo) (1), and in particular Article 12(3) thereof, Whereas: (1) The financial and legal framework of the Galileo programme was created by Regulation (EC) No 683/2008. Under this Regulation, the European Union is the owner of all tangible and intangible assets created or developed under the programmes, and the Galileo system includes a set of satellites and a global network of ground-based stations. (2) Integrated risk management for the evaluation of the implementation of the Galileo programme calls for the programme management to make certain key decisions, i.e. decisions with a major impact on the costs, timetable, performance and/or risks, at an appropriate time and to act transparently with regard to key decisions which remain to be taken and the implementation of those decisions. These key decisions include those relating to the setting-up of ground-based infrastructure in the development and validation phase and in the deployment phase. (3) The global network of ground-based stations as part of the Galileo programme includes six centres and one station, on the one hand, and four series of remote stations on the other. (4) The six ground-based centres and the station comprise: two mutually redundant centres to control the general operation of the system (hereinafter referred to as control centres or GCCs); the Galileo Security Centre mentioned in Article 16 of Regulation (EC) No 683/2008, which monitors the security of the system and the services provided and which is split in two for reasons of continuity of service (hereinafter referred to as the Galileo Security Centre or GSMC); the service centre which acts as the interface between the system, on the one side, and the users of the open service, the commercial service and the Safety of Life Service (hereinafter known as the GNSS service centre or the GSC) on the other; the centre which controls the generation of the information necessary for the operation of the Search and Rescue Service and which provides the interface between the system and the COSPAS-SARSAT system (hereinafter referred to as the SAR service centre); the centre which, on behalf of the programme manager and independently of the user, evaluates the quality of the services provided and communicates time and geodetic references to the user communities (hereinafter referred to as the Galileo performance centre); the station which allows the quality of the signals emitted by satellites in orbit immediately after their launch to be verified (hereinafter referred to as the in-orbit-testing station). (5) The choice of location for these centres and stations must take into account the possible presence of existing installations and equipment suitable for the relevant tasks, and must respect the security needs of each centre and station, technical and budgetary constraints and the national security requirements of each Member State. (6) The four series of remote stations comprise: the remote control and telemetry stations which, by means of uplinks and downlinks, act as relays between the satellites and the two control stations (hereinafter known as TTC stations); the Galileo survey stations which, to allow the provision of services, carry out pseudo-distance measuring and collect the signals sent by the satellites to monitor their quality (hereinafter referred to as GSS stations); satellite upload stations, which upload to the satellites the data necessary for the provision of services (hereinafter referred to as ULS stations); stations to collect the data necessary for the operation of the Search and Rescue Service (hereinafter referred to as SaR stations). (7) The choice of location for these remote stations must take into account geographical and technical limitations associated with their optimum distribution around the globe, the possible presence of existing installations and equipment suitable for the relevant tasks, and must respect the security needs of each station and the national security requirements of each Member State. As this choice is subject to change depending on progress made in the programmes, their needs and the development of political or logistical requirements, the stated number and location of the remote stations still to be set up can, at this stage, only be indicative. (8) It is therefore important to set key decision points for the evaluation of progress made in the setting-up of the Galileo global network of ground-based stations. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 19(1) of Regulation (EC) No 683/2008, HAS ADOPTED THIS DECISION: Article 1 The key decision points for evaluation of progress made in the development of the Galileo global network of ground-based stations and centres to be set up under the various development and deployment phases outlined in Article 3(b) and (c) of Regulation (EC) No 683/2008 are listed in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 23 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 196, 24.7.2008, p. 1. ANNEX The key decision points for evaluation of progress made in the implementation of the Galileo programme with regard to the development of the stations and centres to be created under the various development and deployment phases of the programme outlined in Article 3(b) and (c) of Regulation (EC) No 683/2008: Date Key decision-making point Measures 2009-2016 Creation of ground-based centres 2009-2014 Creation of two ground-based control centres (GCCs) A control centre is being developed at Oberpfaffenhofen (Germany). Work started in 2009 and will be completed in 2014. A control centre is being developed at Fucino (Italy). Work started in 2009 and will be completed in 2014. 2013-2015 Creation of the Galileo Security Centre (GSMC) The two-site Security Centre will be developed in stages in France and in the United Kingdom. Work is planned to start in 2013 and is expected to be completed in 2015. This work will be the subject of agreements between France and the United Kingdom to be signed during 2012. 2011-2016 Development of a GNSS service centre (GSC) The GNSS service centre is being developed in Madrid (Spain). Work started in 2011 and is expected to be completed in 2016. It is the subject of an agreement signed with Spain on 17 March 2011. 2012-2014 Development of a Search and Rescue (SaR) centre The SAR service centre is to be set up in Toulouse (France). Work is planned to start in 2012 and is expected to be completed in 2014. It will be the subject of an agreement signed with France. 2013-2014 Development of a Galileo performance centre The Galileo performance centre should be developed in stages in a Member State and at a location to be determined. Work is planned to start in 2013 and is expected to be completed in 2014. It will be the subject of an agreement signed with the Member State concerned. 2010 Development of an in-orbit-testing station The in-orbit-testing station was set up in 2010 in Redu (Belgium). This is an integral part of the contract concluded on 25 October 2010 between the Commission and the company Spaceopal for provision of the Operations lot of the Galileo programmes deployment phase. 2009-2014 Creation of remote ground-based centres 2010-2014 Creation of TTC stations TTC stations were set up in 2010 and 2011 in Kiruna (Sweden) and Kourou (France). Further such stations are planned between 2012 and 2014 in Tahiti (French Polynesia), La RÃ ©union (France), and NoumÃ ©a (New Caledonia). The setting-up of these TTC stations is the subject of contracts concluded between the European Space Agency and service providers. 2009-2014 Creation of GSS stations GSS stations were set up between 2009 and 2011 in Fucino (Italy), Svalbard (Norway), Redu (Belgium), La RÃ ©union (France), Kourou (France), NoumÃ ©a (New Caledonia), Troll (Norway) and Papeete (French Polynesia). GSS stations are planned between 2012 and 2014 in Kiruna (Sweden), Jan Mayen (Norway), the Azores (Portugal), the Canaries (Spain), Madeira (Portugal), Kerguelen, Terre AdÃ ©lie, Saint Pierre et Miquelon, Wallis, Ascension, Diego Garcia and the Falkland Islands. The setting-up of these GSS stations is the subject of contracts concluded between the European Space Agency and service providers. 2009-2011 Creation of ULS stations ULS stations are planned between 2009 and 2011 in Tahiti (French Polynesia), Kourou (France), La RÃ ©union (France), New Caledonia and Svalbard (Norway). The setting-up of these ULS stations is the subject of contracts concluded between the European Space Agency and the service providers. 2012-2013 Creation of SaR stations SaR stations are to be set up in 2012 and 2013 in Svalbard (Norway), Toulouse (France), Makarios (Cyprus) and Maspalomas (Spain). The setting-up of these SaR stations will be the subject of contracts between the European Space Agency and service providers for the Svalbard and Maspalomas stations, an agreement between the Commission and Cyprus for the Makarios station and a contract between the Commission and a service provider for the Toulouse station.